Citation Nr: 0719935	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of an in-service back injury.

2.  Entitlement to service connection for bilateral leg 
tremors, claimed as secondary to service-connected residuals 
of an in-service back injury.

3.  Entitlement to service connection for balance problems, 
claimed as secondary to service-connected residuals of an in-
service back injury.

4.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.

5.  Eligibility for specially adapted housing.

6.  Eligibility for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a healthcare aide


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only as well as denied eligibility for 
specially adapted housing and a special home adaptation 
grant.  The veteran filed a notice of disagreement (NOD) with 
these matters in February 2004, and the RO issued a statement 
of the case (SOC) in July 2004.  The veteran filed a 
substantive appeal concerning these matters (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2004.  

This appeal to the Board also arises from a June 2005 rating 
decision in which the RO denied service connection for 
bilateral leg tremors and balance problems, each as secondary 
to the veteran's service-connected residuals of an in-service 
back injury, and deferred the matter of entitlement to a 
rating in excess of 40 percent for residuals of an in-service 
back injury to a later decision.  Thereafter, in a July 2005 
rating decision, the RO continued the previously assigned 40 
percent rating for the veteran's service-connected residuals 
of a back injury.  

The veteran filed a NOD with the matters of secondary service 
connection for bilateral leg tremors and balance problems as 
well as an increased rating for her service-connected back 
disability in August 2005.  The RO issued two separate SOCs 
for these issues in December 2005.  The veteran filed a 
substantive appeal concerning these matters (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2005.  

In February 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the February 2006 hearing, the veteran's representative 
contended that the veteran had filed a timely NOD for the 
issue of service connection for depression.  Evidence 
indicates that the RO denied service connection for 
depression in a June 2004 rating decision.  The veteran was 
notified of this decision in a July 2004 letter issued by the 
RO.  The veteran's representative asserts that the veteran 
indicated her intent of appeal the matter of service 
connection for depression in statements contained in an 
August 2004 VA Form 9.  The representative's contentions 
raise the question of whether a NOD is adequate.  However, as 
this matter is not properly before the Board, it is  referred 
to the RO for appropriate action and adjudication. 




REMAND

The Board's review of the claims file reveals that further RO 
action on these matters is warranted.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2006).  

A review of the medical evidence of record shows that the 
veteran suffered from recurrent back strain during active 
service.  Service treatment notes dated in 1974 and 1975 show 
treatment for back pain and strain secondary to moving a 
refrigerator.  Multiple treatment notes detail findings of 
thoracic spine strain but specifically note that the 
examiners doubted disc involvement or herniated nucleus 
pulposus (HNP).

In a July 1975 rating decision, the RO granted service 
connection for residuals of a back injury and assigned a 10 
percent rating under Diagnostic Code 5295 due to findings of 
back strain during service.  Thereafter, a December 1982 
private treatment record indicates that the veteran suffered 
a back injury, listed as lumbosacral strain, at work in 
September 1982. 

Competent medical evidence, including VA treatment records, 
private treatment records, and VA examination reports, shows 
treatment for multiple neurological and lumbar disabilities 
from 1988 to 2005.  Findings of chronic back pain, myalgia, 
congenital myotonia, lower extremity parathesias, 
degenerative changes of the lumbosacral spine, muscle spasms, 
lower extremity cramping, diffuse degenerative disc disease, 
myopathy, tremor-like and jerking movements of the legs, left 
lower lumbar radiculopathy, and mild disc bulge and right 
neural foraminal narrowing at L3-4 and L4-5, are included in 
the record.  In a July 2004 VA treatment note, the examiner 
indicated that the veteran's functional deficits secondary to 
chronic back pain were due to lumbar disc bulge as well as 
noted that the veteran had tremor and balance problems with 
no clear evidence of neurological causes. 

Finally, the Board notes that the veteran last had a VA 
examination (by contractor QTC Medical Services) in July 
2005.  In the July 2005 report, the examiner listed a 
diagnosis of multilevel degenerative disk disease of the 
lumbar spine.  It was specifically indicated that the 
examiner did not have the veteran's medical records to 
review.  However, the examiner noted that the veteran was 
suffering from serious neurological problems that were more 
than just back pain or a back disability.  She further stated 
that the veteran's lumbar range of motion and lumbar 
examination were complicated by superimposed neurologic 
problems.

In light of the evidence noted above, the Board finds that 
the current record is insufficient to decide the claims on 
appeal.  Objective medical findings do not clearly indicate 
what neurological or orthopedic symptomatology is medically 
related to the veteran's service-connected residuals of a 
back injury or whether it is possible to separate symptoms of 
the veteran's nonservice-connected neurological and 
degenerative disc disease disabilities from those of her 
service-connected back disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected one, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability).  Thus, the Board 
finds that additional VA orthopedic and neurological 
examinations, with contemporaneous medical findings, are 
needed.  See 38 U.S.C.A. § 5103A.  

As a final matter, the Board notes that the veteran has 
claimed entitlement to a certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance and of basic entitlement to necessary 
adaptive equipment as well as entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or special home adaptation.  See 38 C.F.R. §§ 3.808, 
3.809, 3.350(a)(2) (2006).

The veteran asserts that her service-connected lumbar 
disability has caused permanent loss of use of her feet.  In 
this case, the veteran has not been afforded a VA examination 
for the purpose of determining whether she meets the criteria 
for an adaptive automobile and/or adaptive housing.  
Determination of the level and nature of impairment related 
to the veteran's service-connected lumbar disability are 
essential to the current appeal (including whether that 
impairment could equate to "loss of use" of a foot), and as 
that the question is a medical one, further examination 
regarding the extent of the veteran's disability picture 
related to her service-connected lumbar disability is 
necessary.  

Accordingly, the RO should arrange for the veteran to undergo 
neurological and orthopedic examinations, by physicians, at 
an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, shall result in a denial of 
the claim for increase and may result in the denial of the 
claims for service connection.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the appellant does 
not report for the scheduled examination, the RO must obtain 
and associate with the claims file a copy of any notice(s) of 
the date and time of the examination sent to her by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claims on appeal, explaining that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in her possession, and 
ensure that its notice to the appellant meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) as regards the five elements of a 
claim for service connection-specifically as regards 
disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
a letter requesting that she provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession that is not already of record, 
and explain the type of evidence that it 
is her ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  The RO's letter 
should clearly explain to the veteran 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of her lumbar 
spine, by physicians, at an appropriate 
VA medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
lumbar spine disability - to include 
specifying whether the veteran suffers 
from degenerative disc disease and/or 
underlying symptoms of leg tremors or 
balance problems.  Thereafter, the 
examiner should determine if any of the 
veteran's neurological symptomatology is 
medically related to, or a progression 
of, her service-connected residuals of an 
in-service back injury.  

On examination, the physician should 
indicate whether it is possible to 
separate symptoms of the veteran's 
nonservice-connected neurological and 
degenerative disc disease disabilities 
from those of her service-connected back 
disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (where it is not 
possible to distinguish the effects of a 
nonservice-connected condition from those 
of a service-connected one, the 
reasonable doubt doctrine dictates that 
all symptoms be attributed to the 
veteran's service-connected disability).

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The examiner should also specifically 
indicate whether there is any ankylosis 
of the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis (specifically whether 
the entire, or the entire thoracolumbar 
spine is ankylosed).

If a diagnosis of degenerative disc 
disease is confirmed on neurologic 
examination and found to be medically 
related to the veteran's service-
connected back disability, the examiner 
should also render findings particularly 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS).  The 
physician should comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If the veteran has 
incapacitating episodes associated with 
her service-connected lumbar disability, 
the examiner should indicate whether, 
over the last 12-month period, the 
veteran's incapacitating episodes had a 
total duration of (a) at least 4 weeks, 
but less than 6 weeks, or (b) at least 6 
weeks.

Considering all neurological and 
orthopedic examination findings, the 
examiner should also ascertain the extent 
of impairment attributable to the 
veteran's service-connected back 
disability, particularly with respect to 
locomotion and any possible loss of use 
of any extremity.  The examiner should 
report whether the veteran has lost the 
use of her lower extremities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
(The term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.)

The examiner also should report whether 
the veteran retains effective function in 
either foot or whether the veteran would 
be equally well served by an amputation 
stump at the site of election below the 
knee with use of a suitable prosthetic 
appliance.  The determination must be 
made on the basis of the actual remaining 
function of the foot, that is, whether 
the acts such as balance and propulsion 
can be accomplished equally well by an 
amputation stump with prosthesis.

The examiner should also indicate whether 
the veteran has any ankylosis of the 
knee, the extent of shortening of either 
lower extremity or whether she has 
complete paralysis of the external 
popliteal nerve (common peroneal) and 
footdrop, accompanied by characteristic 
organic changes.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).




6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for: 
(1) a rating in excess of 40 percent for 
residuals of an in-service back injury; 
(2) service connection for bilateral leg 
tremors as secondary to service-connected 
residuals of an in-service back injury; 
(3) service connection for balance 
problems as secondary to service-
connected residuals of an in-service back 
injury; (4) entitlement to a certificate 
of eligibility for financial assistance 
in the purchase of an automobile or other 
conveyance and adaptive equipment, or for 
adaptive equipment only; (5) eligibility 
for specially adapted housing; and (6) 
eligibility for a special home adaptation 
grant.  

If the veteran fails, without good cause, 
to report to the VA examination scheduled 
in connection with the claim for 
increase, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims, in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



